Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01445

  RMR INDUSTRIALS, INC.,

          Plaintiff,

  v.

  GARFIELD COUNTY, COLORADO; and THE GARFIELD COUNTY BOARD OF COUNTY
  COMMISSIONERS, JOHN MARTIN, TOM JANKOVSKY, and MIKE SAMSON, in their
  official capacities.

          Defendants.


       PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ OBJECTION TO
        MAGISTRATE JUDGE’S RECOMMENDATION REGARDING DEFENDANTS’
                         MOTION TO DISMISS OR STAY


          Pursuant to Fed. R. Civ. P. 72(b)(2), Plaintiff RMR Industrials, Inc. (“RMR”), by and

  through its attorneys, Garfield & Hecht, P.C., respectfully responds in opposition to Defendants’

  Objection [Doc. #37] to Magistrate Judge Gallagher’s Recommendation [Doc. #36] Regarding

  Defendants’ Motion to Dismiss or Stay [Doc. #25] (“Objection”) as follows:

                                         INTRODUCTION

          Although RMR does not concede that abstention is appropriate in this case, it did not file

  an objection to Magistrate Judge Gallagher’s recommendation. However, despite Defendants’

  insistence that it would be beneficial to the parties to move on with litigation in state court as

  quickly as possible, they filed an objection on an academic point that will have no effect on the

  proceeding. Whether the Court decides to adopt Magistrate Judge Gallagher’s recommendation


                                                  1
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 2 of 8




  regarding Colorado River abstention or not, the outcome will be the same. The Magistrate Judge

  has recommended that this federal case be stayed pursuant to Younger abstention. The Objection

  is therefore moot and a waste of resources. Notably, Colorado River abstention is the only issue

  in the recommendation to which Defendants have objected. Accordingly, they have tacitly

  conceded as to the recommendation’s conclusion that dismissal of this federal case would be

  inappropriate.

                                        LEGAL ARGUMENT

         The Court should not to abstain pursuant to Colorado River Water Conservation Dist. v.

  United States, 424 U.S. 800 (1976).

               A. Standard of Review

         When a magistrate judge issues a recommendation on a dispositive matter, Fed. R. Civ.

  P. 72(b)(3) requires that the district judge determine de novo any part of the magistrate judge’s

  recommended disposition that has been properly objected to. McDonald v. Arapahoe County,

  Civ. Action No. 17-cv-017010, Order Affirming and Adopting the January 26, 2018,

  Recommendation of United States Magistrate Judge. A party’s failure to object will not preserve

  the objection for de novo review. Recommendation Regarding Defs.’ Mot. to Dismiss or Stay at

  n. 2 [Doc. #36]; United States v. One Parcel of Real Property, 73 F.3d 1057, 1060 (10th Cir.

  1996) (“A party’s objections to the magistrate judge’s report and recommendation must be both

  timely and specific to preserve an issue for de novo review by the district court or for appellate

  review.”).

         Defendants objected solely to Magistrate Judge Gallagher’s recommendation that the

  Court not abstain pursuant to Colorado River. Defendants did not object to Magistrate Judge

                                                  2
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 3 of 8




  Gallagher’s recommendation that the case be stayed rather than dismissed. [Doc. #36 at 13.]

  Therefore, Defendants have waived any de novo review by this Court and appellate review of the

  remedy recommended by Magistrate Judge Gallagher. For that reason, this Response will focus

  solely on why Magistrate Judge Gallagher was correct in his recommendation not to abstain

  pursuant to Colorado River.

             B. The Court Should Not Abstain Pursuant to Colorado River

         Colorado River holds that, based on considerations of wise judicial administration,

  abstention may be appropriate when there are related state and federal proceedings even when

  the traditional theories for abstention do not apply. Colorado River, 424 U.S. at 817. However,

  “the pendency of an action in the state court is no bar to proceedings concerning the same matter

  in the federal court having jurisdiction,” and “the circumstances permitting the dismissal of a

  federal suit due to the presence of a concurrent state proceeding for reasons of wise judicial

  administration are considerably more limited than the circumstances appropriate for abstention.”

  Id.

         Before a court may exercise its discretion to abstain under Colorado River, it must

  determine that the state and federal proceedings are parallel. Allen v. Bd. of Educ., Unified Sch.

  Dist., 68 F.3d 401, 403 (10th Cir. 1995). Next, if the state and federal proceedings are parallel,

  the court must consider the following nonexclusive list of factors to determine if exceptional

  circumstances exist to warrant abstention: (1) whether either court has assumed jurisdiction over

  property; (2) the inconvenience of the federal forum; (3) the desirability of avoiding piecemeal

  litigation; and (4) the order in which the courts obtained jurisdiction. Colorado River, 424 U.S. at

  818.

                                                   3
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 4 of 8




         The Colorado River factors weigh against abstention under that doctrine for the reasons

  that Magistrate Judge Gallagher set forth in his recommendation.

                 1.      This Proceeding and the State Court Proceeding Are Not Parallel

         Suits are parallel if “substantially the same parties litigate substantially the same issues in

  different forums.” Allen, 68 F.3d at 403. Although Magistrate Judge Gallagher recommended

  otherwise [Doc. #36 at 11], this federal case and the state court C.R.C.P. 106 action are not

  “parallel proceedings.” While both suits do involve the same parties and arise from the same

  unlawful action of Defendants, the scope of discovery, evidence, claims, and issues for trial in

  this federal case will be substantially broader. In this suit, unlike the narrow state court

  proceeding, Plaintiff asserts claims pursuant to 42 U.S.C. § 1983. Furthermore, the state court

  C.R.C.P. 106 action has a narrow and limited inquiry, and Colorado law expressly authorizes a

  separate case for a Section 1983 action. See Sundheim v. Bd. of County Comm’rs, 904 P.2d 1337,

  1345 (Colo. App. 1995).

                 2.      The Nonexclusive Factors Do Not Weigh in Favor of Abstention

         Even if the two cases are “parallel proceedings,” Magistrate Judge Gallagher was correct

  in determining that the factors enumerated in Colorado River do not weigh in favor of

  abstention. The factors announced in Colorado River are to be carefully balanced “with the

  balance heavily weighted in favor of the exercise of jurisdiction.” Allen, 68 F.3d at 403 (quoting

  Moses H. Cone Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 16 (1983)). In this case,

  every factor either weighs in favor of federal jurisdiction or is neutral and therefore must be

  weighed in favor of federal jurisdiction. See id.




                                                      4
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 5 of 8




         The first Colorado River factor is not an issue because no court has assumed jurisdiction

  over property.

         The second factor—i.e., the inconvenience of the federal forum—weighs in favor of

  declining to abstain under Colorado River. As Magistrate Judge Gallagher stated, the majority of

  the proceeding can take place over telephone or in writing, attorneys are frequently required to

  travel, and statistically speaking it is highly unlikely that this matter will proceed to trial. [Doc.

  #36 at 12.] Furthermore, the United States Court of Appeals for the Ninth Circuit has held that a

  distance of 200 miles within the Central District of California was not a sufficiently great

  inconvenience to justify abstention under Colorado River. Travelers Indem. Co. v. Madonna,

  914 F.2d 1364, 1368 (9th Cir. 1990). So, although the state court is in Glenwood Springs and

  may be slightly more convenient should the matter proceed to trial, there is at least some doubt

  as to whether the distances of the federal courts are a great enough inconvenience to warrant

  abstention because the federal court in Grand Junction is only 90 miles from Glenwood Springs,

  and the federal courthouse in Denver is 183 miles from Glenwood Springs. Also note that

  Defendants’ Denver-based attorneys work in an office building mere blocks from the federal

  courthouse. Any doubt as to a factors weight must be decided in favor of exercising jurisdiction.

  [Doc. #36 at 12 (citing Fox v. Maulding, 16 F.3d 1079 (10th Cir. 1994)).] This factor therefore

  weighs in favor of federal jurisdiction.

         The third factor (the desirability of avoiding piecemeal litigation) also weighs in favor of

  federal jurisdiction. Defendants state that Magistrate Judge Gallagher’s determination that this

  factor is not at issue presupposes abstention on other grounds (i.e., Younger). [Doc. #37 at 5.]

  However, Magistrate Judge Gallagher’s determination was actually based on the assumption that

                                                    5
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 6 of 8




  either the state proceeding or this proceeding would be stayed. [Doc. #36 at 12.] Given that

  Magistrate Judge Gallagher recommended staying this proceeding under the Younger abstention

  doctrine, and neither party objected to that remedy, this is no longer an assumption. Absent

  something highly unusual, this proceeding will be stayed, and there is no danger of piecemeal

  litigation.

          The fourth factor is the order in which the cases obtained jurisdiction; this factor is

  neutral. As Magistrate Judge Gallagher explained, Plaintiff filed the state court C.R.C.P. 106

  action only four days prior to filing this federal lawsuit, and neither lawsuit has progressed

  substantially. [Doc. #36 at 13.] Defendants are correct that the Court should not disregard the

  order of filings. [Doc. #37 at 5.] But “the sequence of filing is not dispositive.” Adolph Coors

  Co. v. Davenport Mach. & Foundry Co., 89 F.R.D. 148, 153 (10th Cir. 1981). “The stage at

  which the respective concurrent proceedings exist is pivotal.” Id. (emphasis added). Therefore,

  because the time between filings is so short and neither case has substantially progressed, this

  factor does not weigh in favor of either party.

          Finally, other factors weigh in favor of retaining jurisdiction and declining abstention

  under Colorado River. Defendants conceded in their Motion to Dismiss not only that state and

  local law govern the disposition of some of RMR’s claims but also that federal law applies as

  well, and therefore a factor based on the governing law “is neutral.” Defs.’ Mot. to Dismiss at 14

  [Doc. #25]. Defendants now argue, however, that this factor weighs in favor of abstention. [Doc.

  #37 at 6.] In this proceeding, RMR brought claims for violation of the United States Constitution

  pursuant to 42 U.S.C. § 1983, and a primary issue for the Court to determine will be the extent to

  which federal law preempts local law as applied to the permits and NOV at issue here. Therefore,

                                                    6
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 7 of 8




  federal law is critical to a disposition of RMR’s claims, and this factor weighs in favor of federal

  jurisdiction.

                                           CONCLUSION

          The Court should deny Defendants’ objection.

          Date: October 28, 2019.               Respectfully submitted,

                                                GARFIELD & HECHT, P.C.

                                                s/ David H. McConaughy
                                                David H. McConaughy
                                                901 Grand Avenue, Suite 201
                                                Glenwood Springs, Colorado 81601
                                                Telephone: (970) 947-1936
                                                E-mail: dmcconaughy@garfieldhecht.com

                                                s/ Christopher D. Bryan
                                                Christopher D. Bryan
                                                625 East Hyman Avenue, Suite 201
                                                Aspen, Colorado 81611
                                                Telephone: (970) 925-1936
                                                E-mail: cbryan@garfieldhecht.com
                                                Attorneys for Plaintiff




                                                   7
Case 1:19-cv-01445-RBJ-GPG Document 38 Filed 10/28/19 USDC Colorado Page 8 of 8




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 28th day of October, 2019, a true and correct copy of the
  foregoing PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
  OBJECTION TO MAGISTRATE JUDGE’S RECOMMENDATION REGARDING
  DEFENDANTS’ MOTION TO DISMISS OR STAY was filed with the Court and served via
  CM/ECF upon the following:

         Timothy R. Macdonald
         Kathleen K. Custer
         ARNOLD & PORTER KAYE SCHOLER LLP
         370 Seventeenth Street, Suite 4400
         Denver, Colorado 80202-1000


                                             s/Rebekah Ortell
                                             Rebekah Ortell




                                                8
